DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 12/18/2019. Claims 1 through 21 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
An unnecessary space is included at [0049] and again at [0099].
A minor typographical error in [0057] requires correction.  As written, “…While a system can be implemented used electrical switches…” should be corrected to “…While a system can be implemented using electrical switches…”.
A minor typographical error in [0091] requires correction.  As written, “…In another illustrated example, energy is sent form number of electric motors 306…” should be corrected to “…In another illustrated example, energy is sent from the number of electric motors 306…”
Appropriate correction is required.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claims 13 and 14 are objected to because they are claiming the taxiing system of claim 9 and not the aircraft of claim 9.  The taxiing system was already presented in claim 1.  Claims dependent on independent claim 9 should make reference to the aircraft.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…auxiliary power units is configured to receive electric energy…” in claim 8.
“…auxiliary power units is configured to receive electric energy…” in claim 14.
“…control system configured to send commands…” in claim 2.
“…control system configured to direct electric energy…” in claim 5.
“…control system configured to direct electric energy …” in claim 6.
“…control system configured to send commands…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
[0051]: “Auxiliary power unit 112 acts as a generator in conventional operation to convert mechanical rotary power into electrical power or as a motor, in which electric energy 127 is converted to rotating power.”
[0102]: “As depicted, when auxiliary power unit 408 does not receive electric energy from power switch matrix 402, auxiliary power unit 408 is powered by fuel 416. When powered by fuel 416, auxiliary power unit 408 provides 420 electric energy to power switch matrix 402.”
[0055]: "Control system 128 may also be referred to as a controller."


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "…an engine…comprises a motor connected to a core of the engine and a second motor connected to a fan of the engine, wherein the motor is configured to receive…" which is unclear.  The motor which is “configured to receive” will be interpreted as a first motor.  The Examiner recommends updating the claim language to read "…an engine…comprises a first motor connected to a core of the engine and a second motor connected to a fan of the engine, wherein the first motor is configured to receive…" to avoid misinterpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiVito et al. (US-2016/0070266; hereinafter DiVito).
Regarding claim 1, DiVito discloses a taxiing system for an aircraft, the taxiing system comprising: 
energy storage locations electrically connected to a number of electric motors, the energy storage locations including at least two of a number of engines of the aircraft, a number of batteries (see DiVito at least [0021] and Fig 1), and a number of auxiliary power units of the aircraft (see DiVito at least [0021] and Fig 1); and 
the number of electric motors connected to wheels of the aircraft to at least one of decelerate the wheels by transferring kinetic energy of the aircraft into electric energy (see DiVito at least [0026]) or drive the wheels using electric energy provided by at least one energy storage location of the energy storage locations (see DiVito at least [0024]).
Regarding claim 2, DiVito discloses the taxiing system of claim 1 further comprising: 
a control system configured to send commands to a flow control switch system to direct electric energy between the energy storage locations and the number of electric motors (see DiVito at least [0021]-[0022] and [0024]-[0025] which describes the battery and APU connection to traction motors; control signals along with switches/contactors regulate the flow of power between the motors, battery and APU).
Regarding claim 3, DiVito discloses the taxiing system of claim 2 further comprising: 
the flow control switch system comprising a plurality of switches configured to direct electric energy between the energy storage locations and the number of electric motors (see DiVito at least [0024]-[0025]).
Regarding claim 4, DiVito discloses the taxiing system of claim 3 wherein the plurality of switches is configured to change flow of electric energy within the taxiing system to perform at least one of moving the aircraft using the number of electric motors (see DiVito at least [0024]-[0025]), braking the aircraft using the taxiing system (see DiVito at least [0026]), or storing electric energy in at least one of the energy storage locations (see DiVito at least [0026]).
Regarding claim 5, DiVito discloses the taxiing system of claim 2, wherein the control system is configured to direct electric energy generated by the number of electric motors to at least one battery of the number of batteries (see DiVito at least [0026]).
Regarding claim 6, DiVito discloses the taxiing system of claim 5, wherein the control system is configured to direct electric energy generated by the number of electric motors to at least one of an engine of the number of engines of the aircraft or an auxiliary power unit of the number of auxiliary power units when the battery reaches a charge capacity (see DiVito at least [0029] and [0032]).
Regarding claim 8, DiVito discloses the taxiing system of claim 1, wherein the number of auxiliary power units is configured to receive electric energy from the number of electric motors and rotate components of the number of auxiliary power units using the electric energy (see DiVito at least [0029]).
Regarding claim 15, DiVito discloses the analogous material to that of claim 1 and is thus rejected for similar reasons.
Regarding claim 17, DiVito discloses the method of claim 15.  DiVito also discloses the analogous material to that of claim 6 and is thus rejected for similar reasons. 
Regarding claim 21, DiVito discloses a method of powering auxiliary systems of an aircraft (see DiVito at least Abs) comprising: 
harvesting energy from landing an aircraft by a number of electric motors connected to landing gear of the aircraft (see DiVito at least [0026], [0029], and [0002] where motors 122 and 126 supply a battery unit, an aircraft load, and an APU with energy generated via regenerative braking); 
sending the energy harvested from landing the aircraft to an auxiliary power unit of the aircraft (see DiVito at least [0021] and Fig 1); and 
powering auxiliary operations by the auxiliary power unit using the energy (see DiVito at least [0021] and Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DiVito in view of Dooley et al. (US-2007/0101721; hereinafter Dooley).
Regarding claim 7, DiVito discloses the taxiing system of claim 1.  However, DiVito does not explicitly disclose the number of engines of the aircraft is configured to receive electric energy from the number of electric motors and rotate components of the number of engines using the electric energy.
Dooley, in the same field of endeavor, teaches the number of engines of the aircraft is configured to receive electric energy from the number of electric motors and rotate components of the number of engines using the electric energy (see Dooley at least [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taxiing system as disclosed by DiVito with a motor which supplies electrical energy to an engine as taught by Dooley to allow for idling and taxi operation of an aircraft at a reduced fuel level (see Dooley at least [0023]).

Claims 9-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiVito in view of Kipp et al. (US-2019/0077500; hereinafter Kipp).
Regarding claim 9, DiVito discloses the analogous material to that of claim 1 and is thus rejected for similar reasons.  DiVito however does not explicitly disclose …carbon brakes…
Kipp, in the same field of endeavor, teaches …carbon brakes (see Kipp at least [0023])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of DiVito with carbon brakes as taught by Kipp because it is a suitable material known to those in the art for use on aircraft (see Kipp at least [0023]).
Regarding claim 10, DiVito in view of Kipp teach the aircraft of claim 9.  DiVito also discloses the analogous material of claim 2 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 11, DiVito in view of Kipp teach the aircraft of claim 10.  DiVito also discloses the analogous material of claim 3 as recited in the instant claim and is rejected for similar reasons. 
Regarding claim 14, DiVito in view of Kipp teach the taxiing system of claim 9.  DiVito also discloses the analogous material to that of claim 6 as presented in the instant claim and is rejected for similar reasons.
Regarding claim 16, DiVito discloses the method of claim 15.  However, DiVito does not explicitly disclose movement of the aircraft is decelerated by applying electric motor brakes up to a threshold force.
Kipp, in the same field of endeavor, teaches movement of the aircraft is decelerated by applying electric motor brakes up to a threshold force (see Kipp at least [0024]-[0025] where friction braking is applied up to a specified percentage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taxiing method of DiVito with a threshold force as taught by Kipp to optimize brake life as well as minimize wear and damage to a brake material (see at least [0002] and [0026]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DiVito in view of Kipp as applied to claim 9 above, and further in view of Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger).
 Regarding claim 12, DiVito in view of Kipp teach the aircraft of claim 9.  Additionally, DiVito discloses …the motor is configured to receive electrical power from the number of electric motors connected to the wheels to absorb energy (see DiVito at least [0029] where motors 122 and 126 … and wherein the second motor is configured to receive electrical power from the number of electric motors connected to the wheels (see DiVito at least [0026] where motors 122 and 126 function as generators to supply power to an electric load).
However, neither DiVito nor Kipp teach an engine of the number of engines further comprises a motor connected to a core of the engine and a second motor connected to a fan of the engine … absorb energy in the core of the engine…
Terwilliger, in the same field of endeavor, teaches an engine of the number of engines further comprises a motor connected to a core of the engine (see Terwilliger at least [0039]-[0040] and Fig 3; motor 312) and a second motor connected to a fan of the engine (see Terwilliger at least [0030], [0031], [0040], and Fig 3; motor-generator 212 coupled to shaft 206) … absorb energy in the core of the engine (see Terwilliger at least [0039] where motor 312 supplies energy to the engine) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of DiVito in view of Kipp with two motors connected to the engine as taught by Terwilliger to support taxiing operations on a runway and prevent fuel burn (see Terwilliger at least [0002]-[0003]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DiVito in view of Kipp as applied to claim 9 above, and further in view of Dooley.
Regarding claim 13, DiVito in view of Kipp teach the taxiing system of claim 9.  However, neither DiVito nor Kipp teach the number of engines of the aircraft is configured to receive electric energy from the number of electric motors.  
Dooley, in the same field of endeavor, teaches the number of engines of the aircraft is configured to receive electric energy from the number of electric motors (see Dooley at least [0013]).
.
 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiVito in view of Terwilliger.
Regarding claim 18, DiVito discloses a method of taxiing an aircraft (see at least Abs) comprises: 
harvesting energy from landing an aircraft by a number of electric motors connected to landing gear of the aircraft (see DiVito at least [0026], [0029], and [0002] where motors 122 and 126 supply a battery unit, an aircraft load, and an APU with energy generated via regenerative braking); 
sending the energy harvested from landing the aircraft to an engine core of the aircraft (see DiVito at least [0026] where motors 122 and 126 supply an aircraft load with energy generated via regenerative braking) and … 
…
However, DiVito does not explicitly disclose 
…converting the energy to kinetic energy; and 
taxiing the aircraft by sending electric energy generated by extracting the kinetic energy from the engine core to the number of electric motors.
Terwilliger, in the same field of endeavor, teaches
…converting the energy to kinetic energy (see at least [0033] and Fig 2 where a turbine engine uses its kinetic energy to charge a battery); and 
taxiing the aircraft by sending electric energy generated by extracting the kinetic energy from the engine core to the number of electric motors (see at least [0044], [0031], and [0039] where electric motors 212 and 312 provide wheel rotation of the aircraft for taxiing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taxiing method of DiVito with motors powered via energy from an engine as taught by Terwilliger to support taxiing operations on a runway and prevent fuel burn (see Terwilliger at least [0002]-[0003]).
Regarding claim 19, DiVito in view of Terwilliger teach the method of claim 18.  Additionally, DiVito discloses the analogous material of that in claim 1 as recited in the instant claim and is rejected for the same reasons. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DiVito in view of Terwilliger as applied to claim 19 above, and further in view of Kipp.
Regarding claim 20, DiVito in view of Terwilliger teach the method of claim 19.  However, neither DiVito nor Terwilliger disclose or teach movement of the aircraft is decelerated by applying the electric motor brakes up to a threshold force.
Kipp, in the same field of endeavor, teaches movement of the aircraft is decelerated by applying the electric motor brakes up to a threshold force (see Kipp at least [0024]-[0025] where friction braking is applied up to a specified percentage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taxiing method of DiVito in view of Terwilliger with a threshold force as taught by Kipp to optimize brake life as well as minimize wear and damage to a brake material (see at least [0002] and [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nutaro et al. (US-2016/0124428) teaches an aircraft taxiing system which uses motors to drive and decelerate an aircraft.  The aircraft utilizes batteries, engines, as well as auxiliary power units to supply electricity to devices throughout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/28/2021